Citation Nr: 0013833
Decision Date: 05/12/00	Archive Date: 09/08/00

DOCKET No. 96-49 171               DATE MAY 12, 2000

On appeal from the Department of Veterans Affairs Regional Office
in San Juan, Puerto Rico

THE ISSUES

1. Entitlement to an increased evaluation for ankylosis, left
middle finger, residuals of fracture with degenerative joint
disease of third mid-interphalangeal joint and distal
interphalangeal joint, currently evaluated at 10 percent disabling.

2. Entitlement to service connection for degenerative joint disease
of the left wrist, claimed as secondary to a service-connected left
middle finger disability.

3. Entitlement to compensation under the provisions of 38 U.S.C.A.
1151 for additional disability, claimed as postural vertigo, as a
result of surgery to the left hand at a VA facility in November
1979.

4. Entitlement to compensation under the provisions of 38 U.S.C.A.
1151 for additional disability, claimed as arteriosclerotic heart
disease and a cardiovascular condition, as a result of surgery to
the left hand at a VA facility in November 1979.

5. Entitlement to compensation under the provisions of 38 U.S.C.A.
1151 for additional disability, claimed as a dermatological
condition, as a result of surgery to the left hand at a VA facility
in November 1979.

6. Entitlement to compensation under the provisions of 38 U.S.C.A.
1151 for additional disability, claimed as varicose veins, as a
result of surgery to the left hand at a VA facility in November
1979.

7. Entitlement to compensation under the provisions of 38 U.S.C.A.
1151 for additional disability, claimed as a hematological
condition, as a result of surgery to the left hand at a VA facility
in November 1979.

8. Entitlement to compensation under the provisions of 38 U.S.C.A.
1151 for additional disability, claimed as a neuropsychiatric
disorder and generalized anxiety with depressive features, as a
result of surgery to the left hand at a VA facility in November
1979.

9. Entitlement to compensation under the provisions of 38 U.S.C.A.
1151 for additional disability, claimed as an amputation to the
left tip of the hand and finger lacerations, as a result of
treatment at a VA facility in February 1977 and August 1978.

REPRESENTATION 

Rafael A. Oliveras, Attorney

WITNESS AT HEARINGS ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD 

L.A. Howell, Counsel 

2 -

INTRODUCTION

The veteran served on active duty from November 1951 to November
1953.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a rating decision of the Department of Veterans Affairs
(VA) Regional Office (RO) in San Juan, Puerto Rico, which denied
the claims on appeal.

The Board also notes that additional evidence has been received
since the case was certified for appeal. That evidence includes
several letters from the veteran with respect to his claims and
dissatisfaction with the previous decision. Because this evidence
was received after the last RO review, the Board has reviewed the
additional evidence and is of the opinion that it simply a
restatement of arguments presented by the veteran all along.
Accordingly, the Board concludes that there is no prejudice in
proceeding with consideration of this case without affording the RO
an opportunity to review the evidence in question.

FINDINGS OF FACT

1. To the extent necessary, the RO has developed all evidence
necessary for an equitable disposition of the veteran's claims.

2. The veteran's left middle finger disability is currently
manifested by subjective complaints of the inability to make a full
fist.

3. Current objective findings of the veteran's left middle finger
disability include an inability to extend the finger beyond the
proximal phalange, healthy skin, and normal pinprick. There is
objective clinical evidence of ankylosis and degenerative joint
disease of the middle finger.

- 3 -

4. The veteran has not presented any competent evidence of a
relationship between his service-connected left middle finger
disability and degenerative joint disease of the left wrist.

5. In November 1979, the veteran underwent a surgical procedure on
this left hand at a VA medical facility.

6. There is no competent evidence that the veteran has additional
disability as a result of VA surgery in November 1979, claimed as
postural vertigo, arteriosclerotic heart disease and a
cardiovascular condition, a dermatological condition, varicose
veins, a hematological condition, or a neuropsychiatric disorder
and generalized anxiety with depressive features.

7. In February 1977, the veteran sustained a traumatic amputation
of the tip of his left index finger. In August 1978, he sustained
additional lacerations to his left fingers. He was treated at a VA
medical facility on both occasions.

8. There is no competent evidence that the veteran has additional
disability as a result of VA treatment to the tip of the left index
finger in February 1977 or to his left fingers in August 1978.

CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for
ankylosis, left middle finger, residues of fracture with
degenerative joint disease of third mid- interphalangeal joint and
distal interphalangeal joint, have not been met. 38 U.S.C.A. 1155,
5107 (West 1991 & Supp. 1999); 38 C.F.R. 4.1, 4.2, 4.3, 4.7, 4.10,
4.20, 4.27, 4.31, 4.40, 4.71a, Diagnostic Code 5226 (1999).

2. The claim for entitlement to service connection for degenerative
joint disease of the left wrist, claimed as secondary to the
service-connected left middle finger

- 4 - 

disability, is not well grounded. 38 U.S.C.A. 5107(a) (West 1991 &
Supp. 1999); 38 C.F.R. 3.310 (1999); Allen v. Brown, 7 Vet. App.
439 (1995).

3. The veteran's claim for entitlement to compensation under the
provisions of 38 U.S.C.A. 1151 for additional disability, claimed
as postural vertigo, as a result of surgery to the left hand at a
VA facility in November 1979, is not well grounded. 38 U.S.C.A.
1151, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 3.358 (1999).

4. The veteran's claim for entitlement to compensation under the
provisions of 38 U.S.C.A. 1151 for additional disability, claimed
as arteriosclerotic heart disease and a cardiovascular condition,
as a result of surgery to the left hand at VA facility in November
1979, is not well grounded. 38 U.S.C.A. 1151, 5107(a) (West 1991 &
Supp. 1999); 38 C.F.R. 3.358 (1999).

5. The veteran's claim for entitlement to compensation under the
provisions of 38 U.S.C.A. 1151 for additional disability, claimed
as a dermatological condition, as a result of surgery to the left
hand at a VA facility in November 1979, is not well grounded. 38
U.S.C.A. 1151, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 3.358
(1999).

6. Entitlement to compensation under the provisions of 38 U.S.C.A.
1151 for additional disability, claimed as varicose veins, as a
result of surgery to the left hand at a VA facility in November
1979, is not well grounded. 38 U.S.C.A. 1151, 5107(a) (West 1991 &
Supp. 1999); 38 C.F.R. 3.358 (1999).

7. Entitlement to compensation under the provisions of 38 U.S.C.A.
1151 for additional disability, claimed as a hematological
condition, as a result of surgery to the left hand at a VA facility
in November 1979, is not well grounded. 38 U.S.C.A. 1151, 5107(a)
(West 1991 & Supp. 1999); 38 C.F.R. 3.358 (1999).

8. Entitlement to compensation under the provisions of 38 U.S.C.A.
1151 for additional disability, claimed as a neuropsychiatric
disorder and generalized anxiety

- 5 -

with depressive features, as a result of surgery to the left hand
at a VA facility in November 19"79, is not well grounded. 38
U.S.C.A. 1151, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 3.358
(1999).

9. The veteran's claim for entitlement to compensation under the
provisions of 38 U.S.C.A. 1151 for additional disability, claimed
as an amputation to the left tip of the hand and finger
lacerations, as a result of treatment at a VA facility in February
1977, is not well-grounded. 38 U.S.C.A. 1151, 5107(a) (West 1991 &
Supp. 1999); 38 C.F.R. 3.358 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Entitlement to an Increased Evaluation for Left Middle Finger
Disability Currently Evaluated at 10 Percent Disabling

Initially, the Board determines that the veteran's claim for an
increased rating is well grounded within the meaning of 38 U.S.C.A.
5107(a) (West 1991 & Supp. 1999) by virtue of his statements that
he has incurred an increase in his service-connected disability.
See Drosky v. Brown, 10 Vet. App. 251, 254 (1997). Further, the
Board finds that all relevant facts have been properly developed
and no additional assistance to the veteran is required to comply
with the duty-to-assist mandated by 38 U.S.C.A. 5107(a).

Disability evaluations are determined by the application of a
schedule of ratings which is based on average impairment of earning
capacity. Generally, the degrees of disability specified are
considered adequate to compensate for considerable loss of working
time from exacerbations or illnesses proportionate to the severity
of the several grades of disability. 38 C.F.R. 4.1 (1999). Separate
diagnostic codes identify the various disabilities. 38 U.S.C.A.
1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999). However,
the Board will consider only those factors contained wholly in the
rating criteria. See Massey v. Brown, 7 Vet. App. 204, 208 (1994).
Where there is a question as to which of two evaluations shall be
applied,

- 6 - 

the higher evaluations will be assigned if the disability more
closely approximates the criteria required for that rating.
Otherwise, the lower rating will be assigned. 38 C.F.R. 4.7 (1999).
When, after careful consideration of all procurable and assembled
data, a reasonable doubt arises regarding the degree of disability,
such doubt will be resolved in favor of the veteran. 38 C.F.R. 4.3
(1999).

In addition to the regulations cited above, the VA General Counsel
issued a precedential opinion (VAOPGCPREC 23-97) holding that a
claimant who had arthritis and instability of the knee may be rated
separately under DCs 5010 and 5257, while cautioning that any such
separate rating must be based on additional disabling
symptomatology. In determining whether additional disability
exists, for purposes of a separate rating, the veteran must meet,
at minimum, the criteria for a noncompensable rating under either
of those codes. Cf Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed.
Cir. 1997) (assignment of zero-percent ratings is consistent with
requirement that service connection may be granted only in cases of
currently existing disability).

The RO has rated the veteran's left middle finger disability under
DC 5226. The Board will also consider DCs 5003 and 5010 for
arthritis, and DC 5154 for extremely unfavorable ankylosis, which
is rated as an amputation. Arthritis due to trauma under DC 5010
substantiated by X-ray findings is rated as degenerative arthritis
under.5003. Under DC 5003, degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of motion
under the appropriate diagnostic code for the specific joint or
joints involved. Limitation of motion must be objectively confirmed
by findings such as swelling, muscle spasm, or satisfactory
evidence of painful motion. When, however, the limitation of motion
of the specific joint or joints involved is noncompensable under
the appropriate DC, a rating of I 0 percent is warranted for each
major joint or groups of joints affected by limitation of motion,
to be combined, not added under DC 5003.

Under DC 5154, a 20 percent evaluation may be assigned with
metacarpal resection of more than one-half of the bone lost.
Otherwise, a 10 percent evaluation is the highest rating available
without metacarpal resection, at the proximal

- 7 - 

interphalangeal joint or proximal thereto. Finally, under DC 5226,
a 10 percent evaluation is the highest rating available with either
favorable or unfavorable ankylosis.

Historically, the RO granted entitlement to service connection for
ankylosis of the left third finger by rating decision dated in
September 1955 and a noncompensable evaluation was assigned.
However, by decision dated in March 1956, the Board granted an
increase to 10 percent, which has been in effect since that time.

In a January 1991 private orthopedic report, the veteran related an
in-service history of a traumatic injury to his left middle finger
and subsequent multiple post-service work-related injuries
generally to his left hand, ultimately requiring surgery in 1979.
Physical examination revealed that the middle finger showed
contraction in flexion of 90 degrees and extended only to the
proximal phalange. The skin was noted to be healthy. The examiner
noted that the hand did not open completely and the middle finger
could only extend from the metacarpophalangeal (MCP), there was no
flexion in the proximal interphalangeal (PIP), and extension from
the distal interphalangeal (DIP) diverted to the radial side. The
hand also did not close completely with only the middle finger
going to the surface of the palm and exerting pressure on the ball
of the thumb. An X-ray reportedly showed ankylosis in several of
the joints of the hands.

In a July 1993 VA hand, thumb, and fingers examination report, the
veteran related a trauma to the left middle finger in service and
several post-service injuries during his work as a heavy machinery
mechanic. Physical examination revealed that the veteran had lost
palmar touch in the middle finger of 3 cms. and was unable to
complete a fist. He had normal strength in pinprick. The final
diagnosis was degenerative joint disease of the wrists and fingers
and limited range of motion post-traumatic of the five fingers.

The degree of impairment resulting from a disability is a factual
determination with the Board's primary focus upon the current
severity of the disability. Francisco v. Brown, 7 Vet. App. 55, 57-
58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402

- 8 -

(1994). The Board is also mindful that it must review "all the
evidence of record (not just evidence not previously considered)
once a claimant has submitted a well- grounded claim for an
increased disability rating." Swanson v. West, 12 Vet. App. 442
(1999); Hazan v. Gober, 10 Vet. App. 511, 521 (1997). Considering
the factors as enumerated in the applicable rating criteria, which
is the most probative evidence to consider in determining the
appropriate disability rating to be assigned, the Board finds that
the evidence does not reflect that a higher than 10 percent
evaluation for, a left middle finger disability can be assigned.

Significantly, a higher than 10 percent rating would not be
available under DC 5226 (ankylosis), regardless of the severity of
the veteran's left middle finger disability. In addition,
compensation is anticipated under this code for limitation of
motion and a separate compensable rating for arthritis is not
warranted. Accordingly, there is no basis for a higher evaluation
under DC 5226. Moreover, the Board has considered whether a higher
evaluation would be available under DC 5154 for amputation of the
left middle finger. However, because the middle finger is able to
extend to the surface of the palm and exert pressure on the ball of
the thumb, the Board finds that extremely unfavorable ankylosis is
not shown and DC 5154 is not for application. Thus, an evaluation
in excess of 10 percent is not warranted for a left middle finger
disability.

The Board has also considered the veteran's complaints of pain and
functional loss. However, even considering the standards outlined
in DeLuca v. Brown, 8 Vet. App. 202 (1995) and the provisions of 38
C.F.R. 4.40 et seq., there is no basis on which to assign a higher
rating. Significantly, as noted above, there is no basis under the
schedular criteria for a rating higher than the currently assigned
10 percent. As noted above, physical examinations revealed
ankylosis and degenerative joint disease, but the Board finds that
the functional limitation due to pain is contemplated in the
current assigned 10 percent rating and indicia of a higher rating,
such as atrophy, muscle wasting, incoordination, weakness, excess
fatigability, etc., are not shown. Considering all of the evidence,
the veteran's symptoms are not such as to warrant a disability
rating in excess of the 10 percent assigned herein. Although the
evidence of record established that he currently has ankylosis of
the

9 -

left middle finger, the currently assigned 10 percent evaluation
contemplates the pain and symptomatology consistent with disorder.
Furthermore, this rating contemplates the degree of functional
limitation. There is, therefore, no basis for a further increased
rating under the provisions of 38 C.F.R. 4.40, 4.45, 4.59 (1999).

The Board has considered the veteran's multiple written statements
and sworn testimony at two hearings that his left middle finger
disability is worse than currently evaluated. Although his
statements are probative of symptomatology, they are not competent
or credible evidence of a diagnosis, date of onset, or medical
causation of a disability. See Grottveit v. Brown, 5 Vet. App. 91,
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992);
Miller v. Derwinski, 2 Vet. App. 578, 580 (1992). As noted,
disability ratings are made by the application of a schedule of
ratings which is based on average impairment of earning capacity as
determined bit the clinical evidence of record. The Board finds
that the medical findings, which directly address the criteria
under which the service-connected disability is evaluated, more
probative than the subjective evidence of an increased disability.

The VA has a. duty to acknowledge and consider all regulations
which are potentially applicable based upon the assertions and
issues raised in the record and to explain the reasons used to
support the conclusion. Schafrath v. Derwinski, 1 Vet. App. 589
(1991). These regulations include, but are not limited to 38 C.F.R.
4.1, which requires that each disability be viewed in relation to
its history and that there be an emphasis placed upon the
limitation of activity imposed by the disabling condition, and 38
C.F.R. 4.2 which requires that medical reports be interpreted in
light of the whole recorded history, and that each disability must
be considered from the point of view of the veteran's working or
seeking work.

Moreover, 38 C.F.R. 4.10 states that, in cases of functional
impairment, evaluations are to be based upon lack of usefulness,
and medical examiners must furnish, in addition to etiological,
anatomical, pathological, laboratory and prognostic data required
for ordinary medical classification, full description of the

- 10-

effects of the disability upon a person's ordinary activity. This
evaluation includes functional disability due to pain under the
provisions of 38 C.F.R. 4.40. Special consideration is given to
factors affecting function in joint disabilities under 38 C.F.R.
4.45.

These requirements for the consideration of the complete medical
history of the claimant's condition operate to protect claimants
against adverse decisions based upon a single, incomplete or
inaccurate report and to enable the VA to make a more precise
evaluation of the level of disability and any changes in the
condition. The Board has considered these provisions, taking into
consideration the objective findings as well as the subjective
statements of the veteran, and finds that his left middle finger
disability warrants no more than a 10 percent evaluation.

II. Entitlement to Service Connection for a Left Wrist Disability,
Claimed as Secondary to the Left Middle Finger Disability

Service connection may be granted for disability resulting from
disease or injury incurred in or aggravated by active service. 38
U.S.C.A. 1110, 1131 (West 1991 & Supp. 1999). If a chronic disease
is shown in service, subsequent manifestations of the same chronic
disease at any later date, however remote, may be service
connected, unless clearly attributable to intercurrent causes. 38
C.F.R. 3.303(b) (1999). However, continuity of symptoms is required
where the condition in service is not, in fact, chronic or where
diagnosis of chronicity may be legitimately questioned. 38 C.F.R.
3.303(b) (1999).

In addition, service connection may also be granted for any disease
diagnosed after discharge, when all the evidence, including that
pertinent to service, establishes that the disease was incurred in
service. 38 U.S.C.A. 1113(b) (West 1991 & Supp. 1999); 38 C.F.R.
3.303(d) (1999). The Board must determine whether the evidence
supports the claim or is in relative equipoise, with the veteran
prevailing in either case, or whether the preponderance of the
evidence is against the claim, in which case, service connection
must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Further, service connection is warranted for a disability which is
aggravated by, proximately due to or the result of a service-
connected disease or injury. 38 C.F.R. 3.310 (1999). Any additional
impairment of earning capacity resulting from an already service-
connected condition, regardless of whether or not the additional
impairment is itself a separate disease or injury caused by the
service-connected condition, should also be compensated. Allen v.
Brown, 7 Vet. App. 439 (1995). When service connection is thus
established for a secondary condition, the secondary condition
shall be considered a part of the original condition. Id.

However, the threshold question which must be resolved with regard
to each claim is whether the veteran has presented evidence that
each claim is well grounded; that is, that each claim is plausible.
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). A plausible claim
is "one which is meritorious on its own or capable of
substantiation." Black v. Brown, 10 Vet. App. 279 (1997). The duty
to assist under 38 U.S.C.A. 5107(a) is triggered only after a well-
grounded claim is submitted. See Anderson v. Brown, 9 Vet. App.
542, 546 (1996); Peters v. Brown, 6 Vet. App. 540, 546,(1994).
Evidentiary assertions by the person who submits a claim must be
accepted as true for the purposes of determining whether a claim is
well- grounded, except where the evidentiary assertion is
inherently incredible or beyond the competence of the person making
the assertion. See Meyer v. Brown, 9 Vet. App. 425, 4291(1996);
King v. Brown, 5 Vet. App. 19 (1993).

Where the determinative issue is factual rather than medical in
nature, competent lay testimony may constitute sufficient evidence
to well ground the claim. See Caluza v. Brown, 7 Vet. App. 498, 504
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). For a
service-connected claim to be well-grounded, there must be a
medical diagnosis of current disability, lay or medical evidence of
in-service incurrence or aggravation of a disease or injury, and
medical evidence of a nexus between the in-service injury or
disease and current disability. See Epps v. Brown, 9 Vet. App. 341,
343-44 (1996), affd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v.
Brown, 7 Vet. App. 498, 506 (1995), affd, 78 F-3d 604 (Fed. Cir.
1996).

12 -

The Board notes that the veteran has not claimed entitlement to
service connection for a left wrist disability on a direct service
connection basis; rather, he asserts that he developed a left wrist
disability as a result of surgical procedures to his service-
connected left middle finger. As his left middle finger disability
is service connected, he thus argues that his left wrist disability
as a result of the left middle finger surgeries should similarly be
service connected.

In a July 1993 VA hand, thumb, fingers examination report, the
veteran related a history of a partial amputation of the left index
distal phalanx in 1977, a trauma to the thumb and index finger of
the left hand in 1978, and corrective surgery for the middle
index:,Ln 1979. He complained of pain in the hand and loss of range
of motion of the wrist. After a physical examination, the diagnoses
included degenerative joint disease of the wrists. Significantly,
the examiner concluded that the degenerative joint disease of the
wrist was not directly related to the service- connected condition
of the middle finger trauma.

In this case, the veteran has not provided any credible medical
statements that would etiologically link his left wrist disorder
with his service-connected left middle finger disability or
otherwise show a relationship. The veteran has only offered his
la),- opinion concerning its development. The mere contention of
the veteran, no matter how well-meaning, without supporting medical
evidence that would etiologically relate his current disability
with a disorder incurred while in service, does riot constitute a
well-grounded claim. Caluza v. Brown, 7 Vet. App. 498 (1995);
Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. Derwinski, 2
Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. App. 19 (1993).
Moreover, the only physician to specifically address this issue
determined that degenerative joint disease of the wrist, while
shown, was not a result of the service-connected left middle finger
-trauma. Thus, the claim for secondary service connection is not
well- grounded as he has not submitted any competent evidence to
demonstrate that the claim is plausible.

Where a claim is not well grounded, it is incomplete. The VA has an
obligation to inform the veteran of the information needed to
complete the claim. Robinette v.

- 13 -

Brown, 8 Vet. App. 69 (1995). In this case, such notice has been
provided in the statement of the case and supplemental statement of
the case, and there is no suggestion that there is any available
evidence which, if obtained, would render this claim well grounded.
Moreover, as the veteran was informed of the type of evidence
needed to allow the claim, and as the same type of evidence would
be needed to well ground the claim, the veteran is not prejudiced
by the Board's decision on the subissue of whether the claim was
well grounded. Bernard v. Brown, 4 Vet. App. 384 (1993).

III. Entitlement to Compensation Under 1151

The veteran maintains, in essence, that he is entitlement to
compensation under the provisions of 1151 because he sustained
numerous additional disabilities, claimed as postural vertigo,
arteriosclerotic heart disease and a cardiovascular condition, a
dermatological condition, varicose veins, a hematological
condition, and a neuropsychiatric disorder and generalized anxiety
with depressive features, as a result of surgery on his left hand
in November 1979. He further contends that he suffered additional
disability to the tip of his left index finger when he sought
treatment for a traumatic amputation in February 1977 and lacerated
other fingers on his left hand in August 1978.

The previous regulations with respect to 1151 claims provided that
a veteran was entitled to additional compensation if he or she was
injured as a consequence of hospitalization or treatment, and such
injury or aggravation resulted in additional disability. 38
U.S.C.A. 1151 (West 1991). Specifically, in pertinent part, 38
U.S.C.A. 1151 provided that:

Where any veteran shall have suffered an injury, or an aggravation
of an injury, as the result of hospitalization, medical or surgical
treatment, ...and not the result of such veteran's own willful
misconduct, and such injury or aggravation results in additional
disability ..., disability or death compensation ... shall be
awarded in

- 14 -

the same manner as if such disability, aggravation, or death were
service-connected.

38 U.S.C.A. 1151 (West 1991). The regulation implementing that
statute, 38 C.F.R. 3.358, provided, in pertinent part:

(c) Cause. In determining whether such additional disability
resulted from a disease or injury or an aggravation of an existing
disease or injury suffered as a result of hospitalization, medical
or surgical treatment the following considerations will govern:

(1) It will be necessary to show that the additional disability is
actually the result of such disease or injury or an aggravation of
an existing disease or injury and not merely coincidental
therewith.

(2) The mere fact that aggravation occurred will not suffice to
make the additional disability compensable in the absence of proof
that it resulted from disease or injury or an aggravation of an
existing disease or injury suffered as the result of...
hospitalization, medical or surgical treatment

(3) Compensation is not payable for the necessary consequences of
medical or surgical treatment ... properly administered with the
express or implied consent of the veteran. . . "Necessary
consequences" are those which are certain to result from, or were
intended to result from, the ... treatment administered.

The Board notes that in 1994, the Supreme Court affirmed decisions
of the United States Court of Appeals for Veterans Claims (formerly
the United States Court of

- 15 -

Veterans Appeals) (the Veterans Claims Court) and the Federal Court
of Appeals, which had essentially found that the statutory language
of 38 U.S. C.A. 1151 simply required a causal connection and that
the elements of fault or negligence were not a valid part of the
implementing regulation. See Brown v. Gardner, 513 U.S. 115 (1994).
In light of the Supreme Court's decision, the VA amended 38 C.F.R.
3.358(c), the regulation implementing 38 U.S.C.A. 1151, to
eliminate the requirement of fault. Thus, where a causal connection
existed and no willful misconduct was shown, and the additional
disability did not fall into one of the listed exceptions, the
additional disability would be compensated as if service connected.
Id.

In response to Gardner, the statutory authority for the regulation
was subsequently once more amended effective in October 1997 to
again require fault on the part of the VA. The Board will review
the various claims under their respective regulations, including
those affected by that amendment. See 38 U.S.C.A. 1151 (West 1991
& Supp. 1999). Accordingly, the primary issue before the Board is
whether a surgical procedure in November 1979 at a VA medical
facility caused additional disability as claimed by the veteran.
With respect to the claim for additional disability to the left
index finger, the issue is whether treatment in February 1977 and
August 1978 caused additional disability.

Postural Vertigo

The veteran claims, in essence, that he developed dizziness at the
time of a November 1979 hospitalization for left hand surgery. Of
note, a review of the November 197.9 hospital records reveal that
the veteran complained of having a short dizzy spell when he stood
up, which was not associated with hearing loss or tinnitus. After
a physical examination, the clinical assessment was dizzy spells,
cause unknown.

In an August 1985 pension hearing, the veteran testified that he
began having an unbalance at the time he was hospitalized for left
hand surgery in 1979. In an October 1985 neurological clinical
record report, he related that he underwent

- 16 -

surgery on his hand in 1979 and complained of an imbalance since.
He described it as episodes of vertigo precipitated by a change in
position, and indicated that it was so severe as to sometimes cause
him to fall. The final diagnosis was positional vertigo. In a
November 1985 VA ears, nose, and throat consultation report, the
veteran related a history of vertigo associated with nausea since
November 1979 following surgery on this left hand. The final
diagnosis was positional vertigo with a neurology origin. In a
private medical examination report dated in January 1991, the
veteran claimed, among other things, that he had experienced falls
due to an imbalance since he underwent surgery on his hand in 1979.

In a February 1996 VA medical opinion, the physician concluded that
postural vertigo was not a disease entity but rather a symptom of
a dysfunction of the vestibular apparatus, which could be due to
multiple factors and could be transient or episodic. The reporting
physician noted that the veteran's complaints of several seconds of
dizziness were evaluated by Ears, Nose, and Throat specialists with
no cause found. The physician concluded that no disability has been
diagnosed which could be considered the result of the surgical
procedure or course of treatment.

As noted above, service connection is granted only for disability,
not on the basis of the symptoms of a disability. See 38 U.S.C.A.
1110, 1131 (West 1991 & Supp. 1999); 38 C.F.R. 3.303 (1999);
Brammer v. Derwinski, 3 Vet. App. 223 (1992). In this case, as
there was no showing of a chronic disability or disorder of any
kind manifested by vertigo, there is nothing to service connect,
regardless of whether it was due to VA medical or surgical care.
Similarly, no chronic disability manifested by vertigo has been
demonstrated, and, as specifically opined by the most recent VA
medical opinion, vertigo, in and of itself, is a symptom and not a
disease entity for purposes of compensation benefits. As such, this
claim is not well grounded. See Rabideau v. Derwinski, 2 Vet. App.
141 (1992).

Arteriosclerotic Heart Disease

The veteran contends, in essence, that he developed a cardiac
disorder as a result of surgery on his left hand in November 1979.
A review of the November 1979

- 17 -

hospitalization reveals that the veteran complained of chest pain.
However, after a cardiology evaluation, it was determined that the
chest discomfort mostly likely represented chest wall pain.

In a September 1985 cardiology report, the veteran related that he
experienced chest pain while hospitalized in 1979. The examiner
reported that the veteran was evaluated at the time but the
cardiologist was unable to find objective evidence of a cardiac
etiology and ascribed the symptoms to chest wall origins. Two years
later, the veteran apparently experienced the same symptoms but no
cardiac abnormality was found. Several weeks before the cardiology
examination, he again experienced the same symptoms and was
hospitalized. After a thallium study, the diagnosis was
arteriosclerotic heart disease with anginal syndrome, inferior wall
lesion, and septal wall ischemia.

In a July 1993 VA heart examination report, the veteran related a
history of chest pain beginning with a VA hospitalization in 1979
and was told that it was angina pectoris. He recalled that he was
started on heart medication several months later, early in 1980,
and was again told he had angina. After a physical examination, the
final diagnosis was angina pectoris,.stable, inferior wall defect,
septal ischemia on thallium test in 1985. In a February 1996
medical opinion, the VA physician related that the veteran's
arteriosclerotic heart disease was first confirmed in 1985. The
reviewing medical expert concluded that it was not a disability
resulting from complications related to a VA hospitalization,
treatment, or surgery. She stated that the veteran's complaints of
chest pain during a November-December 1979 hospitalization were of
a skeletal origin, not cardiac.

Based on the most recent VA medical opinion, the Board finds that
the claim for a cardiovascular disorder under 1151 is not well
grounded on the basis that the medical evidence fails to establish
a relationship between the veteran's November 1979 surgery and his
subsequently-diagnosed cardiovascular disorder. Specifically, the
physician noted that heart disease was not confirmed until 1985,
several years after the veteran's surgery, and opined that it was
not related to the surgery. There is no medical evidence of record
refuting that opinion. Accordingly, there is no

18 -

competent evidence of additional cardiovascular disability as a
result of the November 1979 surgery.

Dermatological Condition

The veteran contends, in essence, that his dermatological
conditions, currently diagnosed as actinic keratosis, seborrheic
dermatitis, and tinea cruris, were incurred as a result of surgery
to his left hand in November 1979. Turning to the November 1979
hospital records, the Board notes that the veteran complained of
pruritus all over body and in his ear canal. Domeboro drops were
recommended. There were no other reported incidents of a
dermatological problem during his hospitalization.

In a January 1991 private orthopedic medical examination report,
the veteran related an infection of the skin, which he was told was
psoriasis. In a July 1993 VA skin examination report, the veteran
reported a history of skin callosus on his face and forearm, fungi
on his buttocks and groin, and scaliness of his scalp and mustache.
After a physical examination, the final diagnoses included actinic
keratosis, seborrheic dermatitis, and tinea cruris. There is no
medical evidence associated with the claims file showing on-going
treatment for a skin disorder. In a February 1996 VA medical
opinion, the physician noted that the dermatological conditions
diagnosed, to include actinic keratosis, seborrheic dermatitis, and
tinea cruris, were not disabilities as the result of VA surgery or
treatment.

Based on that opinion, the Board finds that the claim is not well
grounded. Specifically, the VA physician reviewed the record and
concluded that there was no relationship between the veteran's
dermatological conditions and the November 1979 surgery;
accordingly, there is no medical evidence of record supporting the
veteran's claim. There is no medical evidence of record refuting
that opinion.

Varicose Veins of the Mouth

The veteran claims that he was developed varicose veins of the
mouth while hospitalized in November 1979 for surgery on his left
hand. A review of the

- 19 -

contemporaneous records reveal that he reported oral mucosa ulcers
with no exudate. The clinical assessment was herpes zoster and a
dermatology consult was recommended.

At an August 1985 hearing for pension benefits, the veteran
testified that he developed varicose veins in the mouth when he was
hospitalized in November 1979 for surgery on his left hand. In a
January 1991 private orthopedic medical examination report, he
complained of varicose veins under his tongue and in the right
cheek. A physical examination revealed varicose veins below the
tongue and in the right cheek. In a February 1996 VA medical
opinion, the examiner remarked that varicose veins were not
documented in the treatment record during a November 1979
hospitalization.

In light of the above evidence, the Board finds that the veteran's
claim is not well grounded. First, the most recent VA medical
opinion is supported by the November 1979 hospital records which
show no treatment for varicose veins. Although the veteran
complained of mouth ulcers during his hospitalization, the
diagnosis was herpes zoster. In addition, there is no evidence that
herpes zoster was related to his surgical procedure. Moreover,
varicose veins in the mouth were not diagnosed until 199 1, several
years after the surgical procedure and, at the time of diagnosis,
there was no medical connection made between the varicose veins and
the November 1979 surgery. Finally, the most recent VA medical
opinion, specifically addressing the issue, confirmed that there
was no evidence of varicose veins at the time of the November 1979
surgery. There is no medical evidence of record refuting that
opinion. Accordingly, the veteran's claim of additional disability
is not borne out by the evidence of record.

Hematological Condition

The claim of a hematological condition incurred as a result of
November 1979 surgery on the veteran's left hand has also been
developed. A review of the hospital records, however, show no
complaints of, treatment for, or diagnosis of a hematological
disorder. Additional outpatient treatment records and hospital

20 -

records are devoid of evidence of a hematological condition. In a
February 1996 VA medical opinion, the examiner remarked that a
hematological condition was not documented in the treatment record
during a November 1979 hospitalization.

After a review of the evidence, the Board must conclude that the
veteran's contentions, to the effect that he has a hematological
disorder due to surgery on his left hand in November 1979 is not
supported by the record. In particular, the Board notes that the
medical evidence does not indicate that he is currently being
treated or has ever been treated for a hematological disorder.
Thus, the claim must be denied because the disability is not
currently manifested, regardless of VA treatment. The Board
accordingly finds that his claim not well grounded.

Neuropsychiatric Disorder and Generalized Anxiety with Depressive
Features

The veteran claims that his psychiatric disorder is the result of
the VA surgical procedure to his left hand in November 1979.
Historically, it appears that the veteran first sought psychiatric
treatment several years prior to the surgery, in August 1974, when
he reported a recent loss of interest in his work, depression, and
loss of drive. After a mental status examination, the diagnosis was
manic- depressive illness, circular type, non-psychotic. By rating
decision dated in August 1974, service connection for a nervous
disorder was denied, and that decision was upheld by the Board in
March 1976. In September 1979, he sought treatment at the Mental
Health Clinic for a two month history of marital problems and
depression. In November 1979, he was hospitalized for tenolysis of
the left index flexor. At the time of the November 1979 surgery,
except for the observation that the veteran was apprehensive due to
pain, there was no mention made of a psychiatric disorder.

In a May 1982 VA psychiatric examination report, the veteran
related a history of emotional problems. A 1980 hospitalization
reportedly showed a diagnosis of emotional lability but the
examiner noted that no other notes or treatment warranted that
diagnosis. He also gave a history of anxiety in early 1982. The
examiner reviewed the file and found notes of treatment as early as
September 1978 with a diagnosis of depressive neurosis and
additional treatment in September 1979,

- 21 -

October 1980, and August 1981. After a mental status examination,
the final diagnosis was anxiety disorder with depressive features.

In an August 1985 personal hearing with respect to a claim for
pension, the veteran testified that he had had problems with his
nerves since service and was on medication. As noted above, the RO
denied a claim for entitlement to service connection for a nervous
disorder on the merits in 1974. In a September 1985 VA psychiatric
examination report, he related a history of a psychiatric disorder
beginning several years previously when he requested treatment at
the Mental Health Clinic. He had reportedly been diagnosed with an
anxiety disorder with depressive features in 1982 and related that
he felt persecuted by the VA hospital due to a problem in 1983 in
which he was apparently hit by the VA police and nursing personnel.
After a mental status examination, the examiner diagnosed
generalized anxiety disorder with depression, and a paranoid
personality.

In a February 1996 VA medical opinion, the examiner noted that the
veteran had been diagnosed with a psychiatric disorder prior to his
November 1979 hospitalization. The medical evidence of record
supports the February 1996 opinion. For that reason, the Board
denies the veteran's claim that the November 1979 surgery caused
additional psychiatric disability. As noted, the clinical evidence
of record clearly shows that the veteran was treated on several
occasions prior to the November 1979 surgery. Further, there was no
psychiatric symptomatology reported at the time of the surgery.
Finally, a reasonable reading of the February 1996 opinion is that
the November 1979 hospitalization was not contributory to the
veteran's psychiatric disorder. Accordingly, the claim is denied as
not well grounded.

Amputation to the Tip of the Left Index Finger

The veteran claims that he suffered from additional disability as
a result of treatment received at a VA facility in February 1977
and August 1978 for finger lacerations. Contemporaneous medical
records reveal that the veteran sought treatment for an amputation
of the tip of the left index finger in February 1977.

- 22 -

There was no active bleeding and he was given a tetanus toxoid
shot. The final diagnosis was left index laceration and a surgical
consultation was ordered. Later, the area was sutured closed and he
was given pain medication and instructed to return to the clinic in
one week. In August 1978, he was treated for lacerations of the
first two fingers of the left hand while chopping something.
Physical examination revealed adequate movement but limited because
of pain. X-rays were ordered but the results are not clear from the
record. A surgical consult was ordered and he was given pain
medication and another tetanus toxoid shot.

The Board is particularly persuaded by the September 1998 VA
examination report. After reviewing the claims file, including the
post-service traumatic amputation of the left index finger in
February 1977, and the August 1978 laceration of the first and
second fingers, left hand, with flexor tendon laceration, the
examiner specifically opined that there was no additional
disability to the left index finger resulting from VA hospital
care, medical, or surgical treatment. He concluded that the
veteran's additional disability of the left index finger occurred
due to an event not related to VA hospital care but due to
activities the veteran was undertaking at his house. There is no
medical evidence of record refuting that opinion. Based on the
above evidence, the Board is compelled to find the claim not well
grounded because the evidence does not support the veteran's
contention. Accordingly, there is no competent evidence of
additional disability with respect to the veteran's left index
finger as a result of February 1977 and August 1978 treatment for
an amputation of the tip of the left index finger or other
lacerations.

With respect to all the claims for additional disability under
1151, the Board has considered the multitude of written statements
submitted by the veteran and testimony at two personal hearings
(where he essentially read written statements into the record),
that he suffered additional disability as a result of surgery to
his left hand in November 1979 and that he experienced additional
disability in the treatment of the left index finger. Although the
veteran's statements are probative of symptomatology, they are not
competent or credible evidence of a diagnosis, date of onset, or
medical causation of a disability. See Grottveit v. Brown, 5 Vet.
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95
(1992); Miller v.

- 23 -

Derwinski, 2 Vet. App. 578, 580 (1992). The veteran's assertions
alone are not deemed to be credible in light of the preponderance
of evidence showing no relationship between the November 1979
surgery and his claims on appeal, or between the February 1977 and
August 1978 treatment for left index finger lacerations. The
veteran lacks the medical expertise to offer an opinion as to the
existence of a current disability, as well as to medical causation.
Id. In the absence of competent, credible evidence of a causal
relationship, entitlement to 1151 benefits are not warranted.
Therefore, the Board must conclude that the preponderance of the
evidence is against the veteran's claims and the claims are denied.

ORDER

The claim for an increased evaluation for ankylosis, left middle
finger, residuals of fracture with degenerative joint disease of
third mid-interphalangeal joint and distal interphalangeal joint,
currently evaluated at 10 percent disabling, is denied.

Entitlement to service connection for degenerative joint disease of
the left wrist, claimed as secondary to the service-connected left
middle finger disability, is denied on the basis that the claim is
not well-grounded.

Compensation under the provisions of 38 U.S.C.A. 1151 for
additional disability, claimed as postural vertigo, as a result of
surgery to the left hand at a VA facility in November 1979, is
denied on the basis that the claim is not well grounded.

Compensation under the provisions of 38 U.S.C.A. 1151 for
additional disability, claimed as arteriosclerotic heart disease
and a cardiovascular condition, as a result of surgery to the left
hand a VA facility in November 1979, is denied on the basis that
the claim is not well grounded.

Compensation under the provisions of 38 U.S.C.A. 1151 for
additional disability, claimed as a dermatological condition, as a
result of surgery to the left hand at a VA

- 24 -

facility in November 1979, is denied on the basis that the claim is
not well grounded.

Compensation under the provisions of 38 U.S.C.A. 1151 for
additional disability, claimed as varicose veins, as a result of
surgery to the left hand at a VA facility in November 1979, is
denied on the basis that the claim is not well grounded.

Compensation under the provisions of 38 U.S.C.A. 1151 for
additional disability, claimed as a hematological condition, as a
result of surgery to the left hand at a VA facility in November
1979, is denied on the basis that the claim is not well grounded.

Compensation under the provisions of 38 U.S.C.A. 1151 for
additional disability, claimed as a neuropsychiatric disorder and
generalized anxiety with depressive features, as a result of
surgery to the left hand at a VA facility in November 1979, is
denied on the basis that the claim is not well grounded.

Entitlement to compensation under the provisions of 38 U.S.C.A.
1151 for additional disability, claimed as an amputation to the
left tip of the hand, as a result of treatment at VA facility in
February 1977 and August 1978, is denied on the basis that the
claim is not well grounded.

MICHAEL D. LYON
Member, Board of Veterans' Appeals

25 - 


